Name: Commission Regulation (EC) NoÃ 1263/2006 of 23 August 2006 derogating from Regulations (EC) NoÃ 1464/95, (EC) NoÃ 174/1999, (EC) NoÃ 800/1999, (EC) NoÃ 1291/2000, (EC) NoÃ 1342/2003, (EC) NoÃ 633/2004, (EC) NoÃ 1138/2005, (EC) NoÃ 951/2006 and (EC) NoÃ 958/2006 as regards agricultural products exported to Lebanon
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  trade policy;  European Union law;  trade
 Date Published: nan

 24.8.2006 EN Official Journal of the European Union L 230/6 COMMISSION REGULATION (EC) No 1263/2006 of 23 August 2006 derogating from Regulations (EC) No 1464/95, (EC) No 174/1999, (EC) No 800/1999, (EC) No 1291/2000, (EC) No 1342/2003, (EC) No 633/2004, (EC) No 1138/2005, (EC) No 951/2006 and (EC) No 958/2006 as regards agricultural products exported to Lebanon THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organisation of the market in poultrymeat (1) and in particular Article 3(2), Article 8(12) and Article 15 thereof and the corresponding articles of the other Regulations on the common organisation of the markets in agricultural products, Whereas: (1) The common rules concerning the export of agricultural products are laid down in Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (2) and Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3). (2) Exceptional circumstances prevailing in Lebanon have seriously damaged the economic interests of exporters and the situation thus created has adversely affected export opportunities under the conditions laid down in Regulations (EC) No 800/1999 and (EC) No 1291/2000. (3) It is therefore necessary to limit those harmful effects by adopting special measures so that export operations which have not been completed on account of the above mentioned circumstances can be regularised. In particular, derogations should be adopted from certain provisions applicable to export procedures such as those concerning time-limits in Regulations (EC) No 800/1999 and (EC) No 1291/2000, in Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68, as regards export licences and export refunds in the case of milk and milk products (4), in Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (5) and in Commission Regulation (EC) No 633/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licence in the poultry meat sector (6). (4) For products in the sugar sector, derogations should be provided from Commission Regulation (EC) No 1464/95 of 27 June 1995 laying down special detailed rules for the application of the system of import and export licences in the sugar sector (7) for licences applied for before 1 July 2006, from Commission Regulation (EC) No 1138/2005 of 15 July 2005 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2005/06 marketing year (8), from Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the same sector (9) for licences applied for from 1 July 2006 and from Commission Regulation (EC) No 958/2006 of 28 June 2006 opening a standing invitation to tender to determine refunds on exports of white sugar for the 2006/07 marketing year (10). (5) Only those operators who can prove, on the basis of the export documents or the documents referred to in Article 1(2) of Council Regulation (EEC) No 4045/89 of 21 December 1989 on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund and repealing Directive 77/435/EEC (11), that the products were destined for export to Lebanon should be allowed to benefit from the derogations. (6) In order to remedy the harmful effects on all operators who may have been affected by the exceptional circumstances in Lebanon, this Regulation should apply as from 1 July 2006. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from Article 6(3) of Regulation (EC) No 1464/95, Article 6 of Regulation (EC) No 174/1999, Article 7 of Regulation (EC) No 1342/2003, Article 2 of Regulation (EC) No 633/2004, Article 13 of Regulation (EC) No 1138/2005, Article 8 of Regulation (EC) No 951/2006 and Article 12(2) of Regulation (EC) No 958/2006, the term of validity of export licences issued pursuant to those Regulations and applied for by 20 July 2006 shall, on application by the holder, be extended by: (a) three months for licences whose term of validity expires during the month of July; (b) two months for licences whose term of validity expires during the month of August; (c) one month for licences whose term of validity expires during the month of September. 2. By way of derogation from Article 32(1)(b)(i) of Regulation (EC) No 1291/2000 and from Article 7(1) and Article 34(1) of Regulation (EC) No 800/1999, the 60-day time-limit shall, on application by the exporter, be extended to 150 days for products for which the customs export formalities have been completed or which were placed under any of the arrangements referred to in Articles 4 and 5 of Council Regulation (EEC) No 565/80 (12) by 20 July 2006 at the latest. 3. The increases of 10 % and 15 % referred to in Article 25(1) and in the second subparagraph of Article 35(1) respectively, and the 20 % reduction referred to in Article 18(3) of Regulation (EC) No 800/1999 shall not apply to exports carried out under licences and applied for by 20 July 2006 at the latest. If entitlement to refund is lost due to the exceptional circumstances in Lebanon, the penalty provided for by Article 51(1)(a) of Regulation (EC) No 800/1999 shall not apply. Article 2 Article 1 shall apply to the products listed in sections 1, 2, 3, 4, 7, 9, 13 and 14 in Annex I to Commission Regulation (EEC) No 3846/87 (13) insofar as the exporter concerned can supply proof to the satisfaction of the competent authorities that the products were destined for Lebanon. The competent authorities shall base their assessment on the export licence, the export declaration or the commercial documents referred to in Article 1(2) of Regulation (EEC) No 4045/89. Article 3 By 31 January 2007, Member States shall notify the Commission of the quantities of the products concerned by each of the measures laid down in Article 1, detailing the number and date of issue of the licence, the export refunds nomenclature code, the quantity of the products, the initial term of validity and the extended term of validity. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 14.4.2004, p. 5). (3) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (4) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 508/2006 (OJ L 92, 30.3.2006, p.10). (5) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 988/2006 OJ L 176, 30.6.2006, p. 98. (6) OJ L 100, 6.4.2004, p. 8. Regulation as amended by Regulation (EC) No 1498/2004 (OJ L 275, 25.5.2004, p. 8). (7) OJ L 144, 28.6.1995, p. 14. Regulation as last amended by Regulation (EC) No 96/2004 (OJ L 15, 22.1.2004, p. 3). (8) OJ L 185, 16.7.2005, p. 3. (9) OJ L 178, 1.7.2006, p. 24. (10) OJ L 175, 29.6.2006, p. 49. (11) OJ L 388, 30.12.1989, p. 18. Regulation as last amended by Regulation (EC) No 2154/2002 (OJ L 328, 5.12.2002, p. 4). (12) OJ L 62, 7.3.1980, p. 5. (13) OJ L 366, 24.12.1987, p. 1.